EXHIBIT 10.2

SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Second Amendment”) is
entered into on March 29, 2007 by and between Live Nation Worldwide, Inc.
(formerly known as SFX Entertainment, Inc.), a Delaware corporation (the
“Company”), and Alan Ridgeway (the “Employee”).

WHEREAS, the parties have entered into that certain Employment Agreement dated
effective as of March 13, 2006 and that certain First Amendment to Employment
Agreement dated effective as of August 8, 2006 (collectively, the “Original
Agreement”).

WHEREAS, the parties desire to amend the Original Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties, intending to be legally bound, agree
as follows:

1. Section 1 of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

“The Employee’s term of employment starts on the Effective Date of this
Agreement and ends on the close of business on December 31, 2009 (the
“Employment Period” or “Term of Employment”). Beginning on January 1, 2010 and
continuing for so long thereafter as the Employee is employed hereunder, the
Employment Period shall be automatically extended day to day so that there will
always be exactly one (1) year remaining in the Employment Period, unless either
party terminates this Agreement in accordance with Section 7 below.”

2. The first sentence of Section 3(b) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“Effective January 1, 2007, the Company will pay the Employee an annual base
salary of $465,000.00.”

3. The parties acknowledge that the Original Agreement included a typographical
error which labeled two separate sections as Section 3(c). For purposes of this
Second Amendment, those two sections will be referred to as the “First
Section 3(c)” and the “Second Section 3(c)”.

4. The First Section 3(c) of the Original Agreement is hereby deleted in its
entirety.



--------------------------------------------------------------------------------

5. The first sentence of the Second Section 3(c) of the Original Agreement is
hereby amended and restated in its entirety to read as follows, and the second
sentence of Second Section 3(c) of the Original Agreement is deleted in its
entirety:

“The Employee will be eligible for an annual performance bonus based upon the
achievement of (i) financial targets by the Company and/or any divisions and/or
business units thereof, and/or (ii) personal goals and objectives related to the
individual performance of the Employee, in each case as set and determined in
writing by the Chief Executive Officer for each calendar year.”

6. The first sentence of Section 7(c) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“The Company may terminate the Employee’s employment with the Company for any
reason at any time after December 31, 2009.”

7. The first sentence of Section 7(e) of the Original Agreement is hereby
amended and restated in its entirety to read as follows:

“The Employee may provide notice at any time after December 31, 2009 of his
intent to terminate his employment with the Company without cause.”

8. Section 8(d) of the Original Agreement is hereby amended and restated in its
entirety to read as follows:

“Termination By The Company Without Cause or Termination by Employee for Good
Reason. If the Employee’s employment with the Company is terminated by the
Company without Cause, or by Employee for Good Reason, the Company will, within
90 days, pay in a lump sum amount to the Employee his accrued and unpaid Base
Salary, prorated bonus(es), if any (See Section 3(c)(iii) and Exhibit A),
unreimbursed expenses, and any payments to which he may be entitled under any
applicable employee benefit plan (according to the terms of such plans and
policies). Additionally, in lieu of a termination of employment, Employee has
the option of continuing employment by electing, within ten (10) days from
notice by Company, to become a part-time consultant to Company in exchange for
(i) severance pay, (ii) payment of reasonable expenses for repatriation of
Employee and his dependants to the United Kingdom (“Repatriation Expenses”), and
(iii) costs for any penalties due for early termination of housing and
automobile leases (“Lease Expenses”). In that event, Company will pay Employee
the Employee’s Base Salary (“Severance Pay”) as set forth in Section 3(b) for
the greater of (a) the remainder of the Employment Period or (b) twelve
(12) months, in either case in periodic payments in accordance with ordinary
payroll practices and deductions, Repatriation Expenses, and Lease Expenses,
provided that Employee: (i) will serve as an exclusive part-time consultant for
a period of twelve (12) months (the “Consulting Period”); (ii) agrees not to
compete with Employer, directly or indirectly, during the Consulting Period in
accordance with Section 2(b); and (iii) agrees to and signs a general release of
claims in a form and manner satisfactory to the Company. If Employee

 

-2-



--------------------------------------------------------------------------------

makes the foregoing election, Employee may subsequently opt out of the
consulting arrangement and noncompete, and waive any right to further severance
payments, by giving Company at least 60 days’ written notice. In the event that
Employee is re-hired and employed by the Company in any capacity prior to the
conclusion of the severance payout, Employee’s entitlement to receive severance
pay will immediately end and no severance payments will be made after the date
of re-employment.

9. Exhibit A of the Original Agreement is hereby deleted in its entirety.

10. On February 16, 2007, the Employee was granted (i) options to purchase
50,000 shares of Live Nation, Inc. common stock vesting in four equal annual
installments on the first, second, third and fourth anniversaries of the grant
date and (ii) 12,500 shares of Live Nation, Inc. restricted stock vesting 25% if
certain performance goals for fiscal year 2007 are met by the Company, and the
remaining 75% vesting in three equal annual installments on the second, third
and fourth anniversaries of the grant date. If the established performance goals
for fiscal year 2007 are not achieved, then the grant will be forfeited in its
entirety.

11. The Original Agreement is and shall continue to be in full force and effect,
except as amended by this Second Amendment, and except that all references in
the Original Agreement to “Agreement” or words of like import referring to the
Original Agreement shall mean the Original Agreement as amended by this Second
Amendment.

12. Any and all defined terms which are not explicitly defined herein shall have
the meaning ascribed to them in the Original Agreement.

13. This Second Amendment may be signed in counterpart originals, which
collectively shall have the same legal effect all signatures had appeared on the
same physical document. This Second Amendment may be signed and exchanged by
electronic or facsimile transmission, with the same legal effect as if the
signatures had appeared in original handwriting on the same physical document.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.

 

LIVE NATION WORLDWIDE, INC.

By:

 

/s/ Michael Rapino

  Michael Rapino   President and Chief Executive Officer

 

 

/s/ Alan Ridgeway

  Alan Ridgeway

[Signature Page to Second Amendment to Employment Agreement]